Citation Nr: 0118057	
Decision Date: 07/10/01    Archive Date: 07/16/01	

DOCKET NO.  01-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from April 1966 to 
February 1970.

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

In a January 2001 VA Form 9, the veteran requested a Board 
hearing at the Central Office.  In a May 2001 statement, the 
veteran withdrew his request for a Board hearing.  38 C.F.R. 
§ 20.704(e) (2000).

In denying the veteran's claim in the August 2000 rating 
decision, the RO characterized the claim as entitlement to 
service connection for skin condition of the hands now 
diagnosed as bullous disease, porphyria (claimed as blood 
blisters and water blisters).  The Board observes that the RO 
denied service connection for residuals of Agent Orange in a 
June 1983 decision, noting that a recent VA examination found 
no disability due to Agent Orange exposure.  Subsequently, in 
an unappealed December 1983 rating decision, the RO denied 
service connection for dyshydrotic dermatitis of the hands 
because that disorder was not shown in service or related to 
his service-connected vitiligo.  The veteran asked to reopen 
his claim and was denied service connection for a skin 
condition due to Agent Orange (herbicides) by rating 
decisions issued in April 1987 and November 1987.  On appeal, 
in an April 1988 decision, the Board found a chronic skin 
disorder, other than vitiligo, was not incurred in or 
aggravated by service and might not be attributed to Agent 
Orange exposure, thus affirming the RO's earlier decisions.  

After issuance of a final rule on herbicides, the Board 
reopened the veteran's claim for service connection for 
chloracne, which the RO denied in a March 1994 rating 
decision, noting that there was no diagnosis of chloracne and 
that chloracne was not evident to a degree of 10 percent 
within one year from the veteran's departure from Vietnam.  
See Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994) (holding that de novo adjudication 
of a claim on essentially the same facts as a previously and 
finally denied claim is permissible where an intervening 
change in law or regulation has created a new basis of 
entitlement to a benefit).  The veteran appealed, and in a 
December 1996 BVA decision, the Board affirmed the denial of 
service connection for chloracne as a result of Agent Orange 
exposure, noting that there was no medical evidence of a 
current diagnosis of chloracne.  In August 1999, the veteran 
sought to reopen the claim for service connection for a skin 
disorder that was characterized as blood blisters and water 
blisters on both hands.  The Board agrees with the RO that 
the veteran's current claim for service connection for a skin 
disorder is a new claim, separate and distinct from his 
earlier claims of service connection for skin disorders based 
on a diagnosis of bullous disease, porphyria.  See Ephraim v. 
Brown, 82 F.3d. 399 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran had active military service in Vietnam during 
the Vietnam Era.

3.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  The medical evidence does not demonstrate that any 
currently diagnosed skin disorder, other than vitiligo, is 
related to herbicide exposure in Vietnam, or due to some 
other incident of the veteran's active military service.


CONCLUSION OF LAW

A skin disorder other than vitiligo, was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal rises out of the veteran's claim for service 
connection for a skin disorder.  In particular, the veteran 
maintains that he was exposed to Agent Orange during service 
in Vietnam, and that this exposure led to his development of 
a skin disorder.

The Board notes that there is adequate medical evidence of 
record supporting recent findings of various skin disorders, 
diagnosed as bullous disease, porphyria.  Moreover, the 
evidence indicates that the veteran served in the Republic of 
Vietnam during the Vietnam Era.  As such, the focus of this 
appeal will be on the relationship, if any, between the 
veteran's current skin disorder and an incident of his active 
military service, including exposure to Agent Orange.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection for a skin disorder, to include herbicide 
exposure, have been properly developed as recent VA treatment 
records and VA examination reports have been associated with 
the file.  The Board notes that the veteran was afforded VA 
skin examinations in March and June 2000 which failed to 
diagnose chloracne and failed to suggest a nexus between the 
veteran's current skin disorder and any remote incident of 
service.  Under these circumstances, the Board finds that the 
VCAA does not mandate another examination.  In a December 
2000 statement of the case, the RO advised the veteran of 
what must be demonstrated to establish service connection, 
including on a presumptive basis.  The Board finds that the 
RO has obtained or made reasonable efforts to obtain, all 
treatment records, which might be relevant to the veteran's 
claim.  Accordingly, no further assistance to the veteran in 
acquiring medical evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection as the RO has complied with 
the provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the December 2000 
statement of the case.  The RO notified the veteran that 
there must be evidence of a current disability, evidence of a 
disease or injury due to service, and evidence of a link 
between the disability and service.  Moreover, all of the 
relevant evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Applicable law provides service connection will be granted if 
it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  That an injury incurred in 
service alone is not enough, there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a comparable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts as shown by the evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail on a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in the service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 , 506 (1995).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his claimed disorder, the 
Board observes that for claims involving exposure to an 
herbicide, such as Agent Orange, the law provides that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 (known as the 
Vietnam Era) and who have a disease specified by such, shall 
be presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.309(e).  If a veteran was exposed to an herbicide agent 
during active military service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda (PCT); prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed in 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

If the veteran has not been medically diagnosed as having a 
disease listed in the regulation, the claimant must provide 
evidence establishing exposure to Agent Orange in order to 
satisfy the second element of Caluza (evidence of incurrence 
or aggravation of a disease or injury in service).  McCartt 
v. West, 12 Vet. App. 167, 169 (1999).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

In this case, the current medical record is devoid of a 
medical diagnosis for chloracne or other acneform disease 
consistent with chloracne and PCT in service or within one 
year after service.  In fact, there is no medical evidence on 
file of a diagnosis of either skin condition.  Service 
medical records show that the veteran was treated in August 
1966 for small areas of vesicular rash on the distal tips of 
his fingers.  The impression was questionably secondary to 
sweating or contact dermatitis for which he was prescribed 
hydrocortisone ointment.  In January 1968, the veteran was 
treated for papular a rash on both arms, mildly pruritic.  
The impression was questionable acne.  In March 1968 the 
veteran was treated for actinic dermatitis on the lips and he 
was also treated in October 1968 for a macular rash on both 
arms and given a diagnosis of allergic reaction to flu shot.  
On his February 1970 separation examination, the veteran 
checked "yes" for skin disease on the medical history portion 
of the report and was noted to have tinea corporis 
(ringworm), and an allergy to penicillin and  flu vaccine.  
The separation report also noted that the veteran had a deep 
pigmented area on the right axilla.

A September 1970 VA examination report noted some loss of 
pigmentation of the veteran's skin; however, no other skin 
disorder was shown.  His skin was noted to be clear with no 
dermatitis and no diagnosed disorder.  An October 1980 Agent 
Orange examination report noted a skin rash on the veteran's 
chest and he was diagnosed with vitiligo.  A special 
dermatological examination in October 1983 failed to show any 
residuals of Agent Orange.  The October 1983 VA examiner 
diagnosed the veteran with generalized vitiligo, present most 
of the veteran's life, which he first became aware of while 
in military service, and dyshydrotic dermatitis of the hands.  
The veteran's eczema and dermatitis and pompholyx vesicles on 
the side of the veteran's fingers and palms were attributed 
to the dyshydrotic dermatitis.  The examiner specifically 
opined that the latter had no relationship to any eruption, 
which the veteran had during service.  At a September 1987 VA 
examination, the veteran reported a skin condition of rash-
like blisters on his chest and back.  In an August 1999 
statement, the veteran requested to reopen his service 
connection claim to include a skin disorder, which was 
characterized by blood blisters and water blisters on both 
hands.

Post-service private and VA outpatient treatment reports 
indicate that the veteran was treated for eczematous lesions 
in December 1976, for scaly, hyperkeratotic plaques on the 
chest, and for scaly lesions on the palm, which was assessed 
as dyshidrotic eczema and mild acne on the veteran's back, in 
February 1981.  Outpatient records in 1990 show dermatitis of 
the hands and treatment for mild acne and vitiligo.  A biopsy 
done in November 1990 showed a diagnosis of folliculitis.  He 
was also treated for generalized erythema on the nape of his 
neck and a few papula on his arms in 1991 and 1992 and given 
an assessment of vitiligo, acne, poikiloderma, and 
dyshidrotic eczema.  

At a July 1994 VA examination, the veteran complained of 
white spots on his skin, first noted in Vietnam.  He reported 
that after his return the lesions spread but that he was not 
currently being treated for this disorder.  The veteran 
stated that in the sun his white patches burned and swelled.  
The veteran had a past history of acne vulgaris and 
dyshidrotic eczema.  On examination large, well-defined 
depigmented macules were described as symmetrically on the 
back of his hands and flexor surfaces of his forearms.  There 
were large areas of depigmentation on the lower extremities, 
involving approximately 80 percent of his legs and some 
depigmentation patches along the nape of his neck.  Sebaceous 
hyperplasia and some mild scaling on the palms of the hands 
were also noted.  The assessment was vitiligo, sebaceous 
hyperplasia, and dyshidrotic eczema.  

A September 1999 VA outpatient treatment record indicates 
that the veteran gave a history of jungle disease on both 
hands, which had gotten worse in the last two weeks.  Past 
medical history noted chronic blistering disease with 
vitiligo.  On examination, large 2 by 2-centimeter blisters 
were revealed on the left hand associated with local redness 
and tenderness and swelling and a diffuse spread of vitiligo.  
The assessment was chronic skin disorder since Vietnam of 
unknown etiology.  

A March 2000 VA skin examination noted that there was a 
history of blisters on the veteran's hands and arms since 
1971.  The veteran reported that these blisters were caused 
spontaneously and also resolved spontaneously within a couple 
of months.  On examination, no blisters or bullae were seen, 
although these had been noted on previous exams in the 
dermatology clinic.  On the back of the veteran's hands, 
there were numerous keratotic papules and plaques.  There 
also were numerous linear erosions on the back of his hands 
and distal arms.  There was no milia seen.  There was slight 
hyperkeratosis on the bilateral palms and well-demarcated 
depigmentation patches on the veteran's jaw and trunk 
extending down to the waistline.  A culture was taken from 
one of the bullae, which was negative.  A 24-hour urine test 
was done, which showed slightly high coproporphyrinogen and a 
slightly high uroporphyrinogen.  The diagnosis was bullae 
disease, not otherwise specified (NOS).

At a June 2000 VA skin examination, the examiner found a mild 
amount of red scaling over the back of the veteran's hands.  
There were no active blisters.  There was extensive 
depigmentation of the bilateral arms noted without associated 
nervous manifestations.  The examiner added that the 
veteran's disease had been worked up extensively in the 
dermatology clinic and biopsy reports had been inconsistent, 
indicating acute dermatitis.  Laboratory results showed a 
mildly elevated coproporphyrinogen greater than 
uroporphyrinogen level.  The diagnosis was bullous disease, 
porphyria.  The examiner concluded that the constellation of 
clinical findings suggested a diagnosis of hereditary 
coprophyria--a pattern seen in patients who have elevated 
coproporphyrinogen greater than uroporphyrinogen levels.  The 
examiner noted that the veteran was being effectively treated 
with Lidex ointment and sun avoidance.  She recommended 
continuance of this treatment and follow up in the 
dermatology clinic.  There had been no interval change in the 
veteran's history of intervitiligo since examination in March 
2000.  The examiner concluded that, although the veteran 
reported that his skin problems had begun during his service 
in Vietnam, there was no evidence to directly support their 
relationship to military service.  

Initially the Board notes that although the veteran has been 
diagnosed with various skin disorders, none are among the 
types of conditions for which a causal relationship to Agent 
Orange exposure has been established.  Therefore, although 
the veteran served in the Republic of Vietnam during the 
Vietnam Era, see 38 C.F.R. § 3.2(f), there is no competent 
medical evidence of record that he has been diagnosed with 
one of the disorders listed under 38 U.S.C.A. § 1116(a)(3) or 
38 C.F.R. § 3.309(e), and, as such, he is not entitled to 
presumptive service connection for the claimed disorders 
based on Agent Orange exposure.  See McCartt, 12 Vet. App. at 
168.  The Board has considered the veteran's assertion that 
he suffers from a chronic skin disease related to Agent 
Orange.  However, being a layman, he is not competent to give 
an opinion regarding medical causation or diagnosis, and his 
statements on such matters do not establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act 
of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), do not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom Ramey v. Gober 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Thus, the veteran could 
establish service connection directly.

Except for vitiligo, for which the veteran already is service 
connected, the Board finds that the veteran has not 
established service connection for a skin disorder on a 
direct basis.  There is no evidence showing that the skin 
conditions treated in service were chronic, particularly 
since the February 1970 service separation examination report 
and the September 1970 VA examination report showed no skin 
disorder, only areas of depigmentation.  Moreover, there is 
no medical evidence of a chronic skin condition other than 
vitiligo since service or medical evidence linking the 
veteran's current skin disorders to those noted in service.  
The Board has considered the veteran's history of a skin 
disorder beginning in the late 1960's noted at various VA 
examinations, but mere recitation of medical history given by 
the applicant, in this case many years after service, does 
not serve to provide a medical opinion linking the current 
findings to service.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).

It is pertinent to note that the veteran filed multiple 
claims for VA compensation benefits in April 1970 but his 
original claim for service connection for Agent Orange 
residuals to include a skin disorder was not filed until 
March 1983.

In reaching this decision, the Board has considered the 
veteran's argument that he has experienced a continuity of 
skin symptoms since his service and that his skin symptoms 
are of a type to which lay observation is competent to 
identify their existence.  However, as noted above, being a 
layman, he is not competent to give an opinion regarding a 
medical diagnosis for his skin symptoms (Espiritu, supra.).  
In the Board's judgment, the service medical records and 
post-service medical records simply do not show the necessary 
chronicity or continuity of symptoms to establish the 
required nexus to service.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (noting that "in a merits context the lack of 
evidence of treatment may bear on a credibility of the 
evidence of continuity.")  This is particularly clear in 
light of various VA examiners' opinions, indicating that the 
veteran has no residuals of Agent Orange exposure, that the 
veteran's current skin disorder is hereditary and that there 
is no evidence to directly support a relation to military 
service.

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
skin disorder.  In summary, the medical evidence does not 
demonstrate that the veteran has been diagnosed with a skin 
disorder recognized by the VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  Additionally, 
there is no medical opinion suggesting that any currently 
diagnosed skin disorder, other than vitiligo, is related to 
herbicide exposure in Vietnam or due to some other incident 
of the veteran's active military service.  There do not 
appear to be any outstanding treatment records pertinent to 
this appeal, and the veteran has been put on notice as to the 
evidence needed to establish his claim.  As noted above, 
there is no medical evidence of record of a nexus between the 
veteran's current skin disorders, with the exception of 
vitiligo for which he is already service connected, and the 
veteran's active military service, including any exposure to 
Agent Orange in service.  The veteran offers only lay opinion 
as to nexus to service, which is insufficient for 
establishing a service connection claim, and, thus, the 
appeal must be denied.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of his claim that 
would give rise to a reasonable doubt in favor of the 
veteran, thus, the benefit-of-the-doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally the Board notes the veteran's allegations that the 
June 2000 examiner did not examine his skin condition.  
However, a review of the report indicates that his 
allegations are not substantiated.  In this regard, the Board 
observes that the VA examiner in June 2000 indicated that she 
had reviewed the patient's medical charts and claims file.  
In addition, laboratory tests were done and a physical 
examination performed.  The veteran also referred to the exam 
done in March 2000 and requested that his VA outpatient 
treatment records be obtained.  A review shows that the March 
2000 exam report is associated with the record as are 
outpatient treatment records through January 2000.  Moreover, 
the Board notes the June 2000 VA examiner specifically 
indicated that there had been no interval change in the 
veteran's history since his examination in March 2000.  Thus, 
the Board is satisfied that no further development or 
examination is considered necessary.


ORDER

Entitlement to service connection for a skin disorder, other 
than vitiligo, to include as a result of exposure to 
herbicide agents used in Vietnam, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

